On Petition to Rehear
Petitioner asks a rehearing upon the ground that her medical witness made an affidavit after the Trial Court’s decision in which he undertook to explain his *403testimony (quoted in our opinion, p. 823) so as “to revise this disability figure upward.”
This affidavit, however, was stricken from the record by order of the Trial Court, and this action was not made a ground of the motion for a new trial. The matter, therefore, cannot be considered by us. Adams v. Patterson, 201 Tenn. 655, 301 S.W.2d 362; Hyter v. Wheland Co., 207 Tenn. 127, 338 S.W.2d 571.
The petition to rehear is denied at petitioner’s cost.